DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I [without traverse] and Species A (i.e., claims 140-141, 147-149, 156, and 159) in the reply filed on 8/9/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 112
Claim 159 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 159 recites the limitation "relay surface" in lines 2 and 4.  There is insufficient antecedent basis for this limitation in the claim.  Applicant should simply use “surface” to be consistent with independent claim 148.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 148, 156 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamamoto (US 8743466).
	Regarding claim 148, Yamamoto teaches a device comprising: a relay element formed of one or more structures 41 (e.g., col. 10 lines 10-16), the relay element 41 having a first surface, a second surface, a transverse orientation and a longitudinal orientation (e.g., figs. 3-4); wherein the first surface 41b has a surface area different than the second surface 41a (e.g., figs. 3-4; col. 10 lines 10-16); wherein the relay element 41 comprises a sloped profile portion between the first surface and the second surface (e.g., figs. 3-4); wherein energy waves propagating between the first surface and the second surface travel substantially parallel to the longitudinal orientation due to a substantially higher transport efficiency in the longitudinal orientation than in the transverse orientation (e.g., figs. 3-4; propagate in a vertical direction by virtue of the fact that waves travel in a vertical direction from the bottom of the cone shown in fig. 4A to the top of the cone 41 shown in fig. 4A); and wherein the energy waves passing therethrough the relay element result in spatial magnification or spatial de-magnification (e.g., as illustrated at least in fig. 4A, the beams become more focused/magnified as a result of the decrease in aperture; figs. 3-4).
	Thus claim 148 is met.
	Regarding claim 156, Yamamoto teaches the device of claim 148 (see above), wherein the first surface is planar and the second surface is planar (e.g., figs. 3-4).
	Thus claim 156 is met.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 140, 141, 147, 159 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1 and/or 13 of prior U.S. Patent No. 10,877,210 [herein referred to as simply: ‘210]. This is a statutory double patenting rejection. It is noted that claim 159 is subject to statutory DP once the antecedent basis problem is properly corrected (see above 112 rejection) since it will correspond to claim 1 of ‘210.
Furthermore, the following nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 148, 149, 156 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 13 of U.S. Patent No. 10,877,210 [herein referred to as simply: ‘210]. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 148, 149, 156 are merely broadened versions of what is present in claims 1, 2, and/or 13 of ‘210.

Allowable Subject Matter
Claim 149 would be allowable if properly rewritten, amended, and properly terminally disclaimed to overcome the nonstatutory double patenting rejection(s) set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mr. Michael Mooney whose telephone number is 571-272-2422.  The examiner can normally be reached during weekdays, M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAEL P MOONEY/Primary Examiner, Art Unit 2874